Carleton Harris, Chief Justice, concurring. I agree that Act 238 of 1943, which directed that “the time for filing pledges and payment of fees shall be reckoned from the date of the preferential primary election”, applies to all “pledges” and not just to party loyalty pledges. I likewise agree that this provision is mandatory, since the word “shall”, in my opinion, means “must”. However, this Court has not always followed that rule. In the case of Fisher v. Taylor, 210 Ark. 380, 196 S. W. 2d 217, the Court permitted a pledge to he filed by a person other than the candidate, the candidate having given his power of attorney to his mother to act in that respect. While I agree that the Fisher case involved extraordinary circumstances, I also feel that the Court made a mistake in making any exception to the statute. In the first place, both the party loyalty pledge and corrupt practice pledge are personal pledges, and therefore should be made by the candidate himself. In the next place, I can think of no valid reason that would prevent prospective candidates from complying with the provisions of the Act. The pledge does not have to be filed on a particular day; in fact, it can be filed for months preceding the deadline. Accordingly, sickness, or other casualty occurring on a particular day, could not justify one in failing to comply Avith the Act. Other cases are cited by appellant as authority for their contention that the statute is not mandatory which, as the majority opinion points out, were cases instituted, and determined by this Court after the election was over. I recognize the rule to be different where objection is raised before the election, in contrast to where litigation is commenced after the election, but I feel that some of the language used in prior decisions has justifiably given rise to the belief that the statute is not mandatory, and I am of the opinion that this Court should take the present opportunity to correct that language. For example, let us look at the case of Spence v. Whitaker, 178 Ark. 51, 9 S. W. 2d 769. There, the candidate mailed his corrupt practices pledge to the Secretary of the State Democratic Central Committee, instead of to the Secretary of State, as required by laAV. In holding that this constituted substantial compliance, this Court said: ‘ ‘ If one should deliberately fail or refuse to file the pledge required by the law, it would be the duty of the committee to refuse to put his name on the ticket. But where, as in this case, the evidence shows that the candidate was gnilty of no violation of the Corrupt Practice Act, that he intended in good faith to comply with the provisions of the law, and that no harm resulted, * * such error did not deprive him of his right to have his name placed on the ticket. Further quoting from the opinion: “The intention of the law is to assure fairness and honesty and the nomination of the man favored by a majority of the voters. If the Legislature had intended that a failure to file this pledge should deprive one of the right to have his name on the ticket when there was no question of any wrongful conduct or any attempt to violate or evade the law, it would have provided in plain language that this should operate as a disqualification.” In the case of Taaffe v. Sanderson, 173 Ark. 971, 294 S. W. 74, a candidate for sheriff filed a statement setting out that he was familiar with the corrupt practice act, but he did not add that he would, in good faith, comply with its terms, as required by the statute. This Court held that this form of pledge constitute_d substantial compliance. In the instant case, it would be difficult for me to say that Wright’s failure to file the pledge was deliberate— nor does the majority opinion so state. It is not contended that he has violated any election laws, or is contemplating the violation of same. He simply overlooked filing the pledge. I reiterate my agreement with the result reached by the majority, but I also think that we should take occasion to make it clear that the word “mandatory” has the meaning given to it by the dictionary — “obligatory”. I consider that when the provisions of a statute are mandatory, there is a peremptory or absolute command to comply with such statute. In other words, I would recognize no exception, and therefore, would point out that the reasons given by this Court in the Spence case, herein quoted, as justifying non-compliance with the Act, would no longer be considered excusable or justifiable grounds for failure to file the pledge.